Citation Nr: 1749407	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  03-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 2009 for the award of service connection for impairment of supination and pronation of the left forearm.

2.  Entitlement to a compensable evaluation prior to November 26, 2012 for chronic maxillary sinusitis and an increased rating in excess of 30 percent thereafter.

3.  Entitlement to an increased rating in excess of 30 percent for residuals of a left elbow fracture.

4.  Entitlement to an increased rating in excess of 20 percent for impairment of supination and pronation of the left forearm prior to April 13, 2017, and an increased rating in excess of 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1979, from October 1980 to October 1983, and from December 1984 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These matters were previously before the Board in March 2017 at which time they were remanded for additional development.

The issues of entitlement to an increased rating in excess of 30 percent for residuals of a left elbow fracture, entitlement to an increased rating in excess of 20 percent for impairment of supination and pronation of the left forearm prior to April 13, 2017, and an increased rating in excess of 30 percent thereafter, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran and his representative if further action is required on their part.



FINDINGS OF FACT

1  Prior to May 22, 2009, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for impairment of supination and pronation of the left forearm.

2.  Prior to November 26, 2012, the Veteran's chronic maxillary sinusitis manifested as recurrent nasal stuffiness, nasal watery discharge and sneezing episodes.

3.  Since November 26, 2012, chronic maxillary sinusitis has not been manifested by radical surgery, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 22, 2009, for the grant of service connection for impairment of supination and pronation of the left forearm have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

2.  The criteria for a compensable rating for chronic maxillary sinusitis prior to November 26, 2012 have not been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

3.  Since November 26, 2012, the criteria for a rating in excess of 30 percent for chronic maxillary sinusitis have not been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the most recent examinations had access to and reviewed the claims file and also examined the Veteran.  Testing was conducted which allows the claims to be accurately rated.

Entitlement to Earlier Effective Date

The Veteran is seeking an earlier effective date for the award of service connection for impairment of supination and pronation of the left forearm.

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an evaluation and grant of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An earlier effective date may be granted prior to the date of the filing of the claim for a rating increase if it is ascertainable that an increase in disability occurred within one year prior to the filing of the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2016).  "Date of receipt" of a claim, information, or evidence means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2016).

Any documented communication from, or action by, a veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(b) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the claims file reveals that VA received the Veteran's informal claim seeking increased evaluations for all service-connected conditions (with the exception of dermatitis which was already in appellate status) on May 22, 2009.

Generally, the effective date for service connection is not based on the date a disability began, but rather on the date of receipt of the claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The Veteran asserts he is entitled to an earlier effective date for the award of service connection for impairment of supination and pronation of the left forearm.  The Veteran contends the effective date assigned for service connection for this disability should be March 1, 1994, the date his original claim for entitlement to service connection for residuals of a left elbow fracture was received.

The Veteran underwent a VA elbow examination on July 8, 2009.  The examiner noted that the Veteran was not able to perform extension, pronation and supination due to inhibition.  Based on the findings of this examination, the RO issued a rating decision in September 2009 which assigned a separate 20 percent disability evaluation for impairment of supination and pronation of the left forearm, effective May 22, 2009, the date the Veteran's claim for increased disability evaluations was received.

After a careful consideration, the Board finds that the entitlement to an earlier effective date for the 20 percent disability evaluation for impairment of supination and pronation of the left forearm is not warranted.  No communication was received from the Veteran, his representative or his congressman indicating an intent to claim service connection for this disability prior to May 22, 2009.  In fact, no claim for a separate evaluation for impairment of supination and pronation of the left forearm was ever filed by the Veteran.  The ROI granted a separated evaluation for this condition based on the findings of the July 8, 2009 VA examination.  Therefore, the grant of service connection prior to May 22, 2009 for impairment of supination and pronation of the left forearm is precluded.  The appeal for an earlier effective date for a grant of service connection for this issue must be denied.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990 

Increased Evaluation for Sinusitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

Sinusitis, maxillary, chronic is rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6513 (DC 6513).  Pursuant to the General Rating Formula for sinusitis (DC's 6510 through 6514), a noncompensable evaluation is assigned for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis, requiring prolonged (lasting four to six weeks) antibiotic treatment , or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment , or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

An "incapacitating episode" of sinusitis means one that requires treatment by a physician.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis, (DC's 6510 through 6514).

Service connection for sinusitis was established effective March 4, 1994 and a noncompensable evaluation was assigned, pursuant to the rating criteria for Diagnostic Code 6514.  The Veteran filed a claim for an increased evaluation in May 2009.  A 30 percent disability evaluation was assigned effective November 26, 2012.

The Veteran underwent a VA sinus examination in July 2009.  The examiner noted that there were several ENT clinic notes for treatment of allergic rhinitis.  The Veteran complained of experiencing recurrent nasal stuffiness, nasal watery discharge and sneezing episodes for many years.  The examiner noted that the Veteran had no pain, purulent discharge or crusting.  The Veteran did not experience any incapacitating episodes which required treatment, nor did he experience any non-incapacitating episodes.  The Veteran reported experiencing headaches.  The examiner diagnosed the Veteran with allergic rhinitis, frontal and bilateral maxillary sinusitis, and bilateral maxillary retention cysts.

In December 2010 the Veteran underwent a VA sinus examination.  The Veteran reported continuing to experience recurrent nasal stuffiness, associated with sneezing, nasal discharge and headaches.  He reported he was treated at ENT clinics several times for allergic rhinitis.  The examiner noted no history of either incapacitating episodes and/or non-incapacitating episodes.  The examiner noted that X-rays showed "mucoperiosteal thickening identified in the frontal sinuses.  Maxillary, ethmoid and sphenoid sinuses are clear."  The impression was "chronic frontal sinusitis."

The Veteran underwent a third VA sinus examination in November 2012.  The Veteran reported continuing to experience constant nasal congestion, nasal discharge and sinus pressure.  He stated that he takes Cetirizine 10mg daily and used a Flunisolide inhaler twice daily.  He reported that he had not taken antibiotics for sinusitis in the past year.  The examiner determined that the Veteran had chronic sinusitis detected only by imaging studies.  The examiner stated that the Veteran has experienced 7 or more non-incapacitating episodes of sinusitis over the past 12 months.  The examiner noted that the Veteran had not had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the past year.  The examiner further noted that the Veteran has not had any sinus surgery.  X-rays taken in April 2012 revealed minor, chronic changes of the maxillary sinuses; no acute sinus disease was identified.

In April 2017, the Veteran underwent a VA sinusitis examination.  The Veteran reported experiencing nasal congestion and continued use of fluticasone and Cetirizine with excellent response.  The examiner noted that the Veteran was experiencing frontal sinusitis and indicated that the Veteran had not had any non-incapacitating episodes in the past year.  The examiner also noted that the Veteran had not had any sinus surgery.

The medical evidence outlined above shows that prior to the November 26, 2012 VA examination, the physical findings relating to sinusitis were essentially normal; no incapacitating and/or non-incapacitating episodes were reported.  Due to the lack of a manifestation of any symptoms outlined in the rating criteria, the Board finds that the initial noncompensable evaluation effective up to November 26, 2012 for the Veteran's service-connected sinusitis is appropriate.

The November 26, 2012 examination is the first examination which the Veteran reported having experienced any non-incapacitating episodes of sinusitis - more specifically, seven episodes - over the past 12 months, which meet the rating criteria for a 30 percent disability rating.  The April 2017 VA examination indicated that the Veteran was continuing to use medication for treatment of his sinusitis and had an excellent response to the medications.  The Board deems the findings of the November 26, 2012 VA examination sufficient to warrant a disability rating of 30 percent, but no higher, for service-connected sinusitis.

Therefore, the Board finds that the criteria to establish entitlement to an initial compensable evaluation for sinusitis prior to November 26, 2012 and to an evaluation in excess of 30 percent thereafter have not been met.  Accordingly, the claim for an increased evaluation must be denied as to the entire appeal period.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an effective date earlier than May 22, 2009 for the grant of service connection for impairment of supination and pronation of the left forearm is denied.

An initial compensable evaluation for sinusitis prior to November 26, 2012, and an evaluation in excess of 30 percent from that date, is denied.


REMAND

The Board finds that a remand is necessary to adequately rate the Veteran's left elbow and left forearm disabilities and to adjudicate the issue of a TDIU.

The Veteran was afforded a VA joint examination November 2012.  In its March 2017 remand, the Board noted that this examination occurred more than four years earlier.  In addition to being remote in time, the Board also found that the examination was inadequate because it did not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

Therefore, the Board remanded the matter for an addition VA examination in order to ensure compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA joints examination was conducted in April 2017.  The Board finds that this examination is inadequate because it did not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2015); Correia, at 168-69 (2016).

Additionally, a recent United States Court of Appeals of Veterans Claims (Court) precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Sulkin __Vet. App.__ 2017 WL 3879425 (Sept. 6, 2017).  As this Veteran asserted he experiences flare-ups, and the current April 2017 examination report did not address this because the Veteran was not having a flare-up at the time of the examination, flare-ups should be addressed in line with the Court's requirements in the new VA examination.

Additionally, the Board notes that the Veteran's entitlement to a TDIU is inextricably intertwined with the matter of his entitlement to an increased rating for his service-connected left elbow and left forearm disabilities.  Therefore, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).
For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.

For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact his service-connected disabilities have on his employability.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left elbow and left forearm back disabilities, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's elbow and forearm, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged right elbow and forearm.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination, and flare-ups should be indicated.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the to the effect of the Veteran's service-connected left elbow and left forearm disabilities have on the Veteran's occupational functioning and daily activities.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.

Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


